Citation Nr: 9920297	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-40 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State - Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from October 1968 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which, in pertinent part, denied 
service connection for PTSD.

In July 1996, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions to the extent possible; therefore, this 
case is ready for appellate review.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for PTSD is plausible, and the RO has obtained 
sufficient evidence for correct resolution of this claim.

2.  The appellant is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.

4.  The medical evidence does not establish that the 
appellant's PTSD was incurred as a result of his military 
service.


CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

2.  The appellant's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1131, and 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (1998) (as amended, 64 
Fed. Reg. 32807-32808 (June 18, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In March 1990, the appellant filed a claim for service 
connection for PTSD.  Since his claim, the RO has obtained 
the appellant's service medical records, personnel records, 
VA treatment and hospitalization records dated from 1983 to 
1998, VA examination reports dated from 1990 to 1998, records 
developed in connection with a claim for Social Security 
disability benefits, and the appellant's testimony in 1993 
and 1996.  The pertinent evidence is discussed below in 
chronological order.

The appellant's military personnel records showed that he was 
in Vietnam from September 1969 to September 1970.  He was 
initially attached to the 595th Signal Company as a powerman.  
In October 1969, he was transferred to the 73rd Aviation 
Company, 307th Aviation Battalion, where he remained until 
September 1970.  His military occupational specialty during 
that time period was power generator equipment app [sic].  He 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  

In October 1988, the appellant complained of crying spells, 
social isolation, fearfulness, and substance abuse.  He was 
referred to psychiatry.  He was expressing his thoughts in a 
circumstantial manner with some loosening of associations.  
He was delusional.  He denied suicidal or homicidal ideations 
or intent.  Insight and judgment were fair.  He was referred 
for treatment for his drug problem.  Diagnoses were 
polysubstance abuse and rule-out adjustment disorder with 
dysphoric mood. 

A VA progress note dated in January 1990 indicated that the 
appellant was attending group therapy for the first time.  He 
was anxious at the beginning of the session, but this 
decreased as he participated in group exercises. 

An April 1990 statement from VA psychiatrists indicated that 
the appellant was being treated on an outpatient basis in the 
PTSD program.  He still suffered from his Vietnam 
experiences, and manifestations included nightmares, 
insomnia, startle reaction, excessive anxiety, and 
depression.  He was not employable at that time. 

In June 1990, the appellant underwent a VA psychiatric 
examination.  He complained of difficulty sleeping, 
depression, nervousness, and nightmares.  He stated that 
these problems began soon after his discharge from service, 
but he did not seek psychiatric treatment until 1988.  He 
stated that he spent eleven months in active combat in 
Vietnam, and his primary duty was to pick up dead and wounded 
soldiers.  He stated that he was subjected to numerous 
stressors while in Vietnam, including frequent and prolonged 
enemy fire and seeing some friends killed.  He indicated that 
he was sensitive to loud noises and experienced startle 
response.  He occasionally had flashbacks.  He experienced 
survivors' guilt.  He felt irritable and angry and had 
difficulty getting along with people.  There was no evidence 
of hallucinations, delusions, ideas of reference, thought 
broadcasting, thought insertion, or loosening of 
associations.  He frequently had suicidal ideations, with a 
history of two attempts.  He frequently cried, but did not 
have feelings of helplessness or hopelessness.  Memory and 
concentration were impaired.  He frequently had panic 
attacks, especially on the subway or in a crowded room.  
Diagnoses included PTSD. 

A June 1990 statement from a VA physician indicated that the 
appellant had been in the PTSD program for several months and 
had been severely disabled for more than one year.  Since 
abstinence from substance abuse, he had had extreme 
depression and anxiety.  He had guilt about his war 
experiences and had expressed suicidal thoughts on several 
occasions.  A June 1990 statement from a VA registered nurse 
in the PTSD program indicated that the appellant was a combat 
veteran and was being seen for individual psychotherapy.  He 
had survivors' guilt, panic attacks, excessive anxiety, 
depression, insomnia, nightmares, and intrusive thoughts 
related to his Vietnam experiences.  

In October 1990, the appellant submitted a statement 
regarding his alleged stressors.  He stated that although his 
primary assignment was a generator operator, he was 
constantly assigned to various unrelated duties including 
convoy security and helicopter operations such as medical 
evacuations and filling in as a door gunner.  He recalled 
loading dead and severely wounded soldiers and was frustrated 
that he had not had any medical training.  He did not 
remember specific incidents.  He did remember the enemy 
infiltrating an airstrip at Camp Bear Cat and placing booby 
traps on the airplanes.  He stated that he could not move 
until the engineers had disarmed the traps.  He participated 
in convoys from Camp Bear Cat to Long Binh, and the convoys 
were often hit.  He stated that his life was constantly in 
danger.  He always wondered when he would die.  He thought 
that perhaps people died because he was assigned to jobs that 
he had not been trained for.  He stated that he should not be 
denied benefits because he could not remember exactly 
everything that had happened in Vietnam.  He stated that he 
was there, and it was horrible. 

A VA progress note dated in October 1990 indicated that the 
appellant had not said much during group therapy recently, 
but his comments indicated that he was "hurting."  He 
discussed his feelings about his PTSD, and he appeared to be 
making progress. 

The appellant was granted Social Security disability benefits 
as of November 1990 because of his PTSD.  An examination 
report completed by J. Oldan, M.D., dated in June 1990 
indicated that the appellant stated that he had PTSD.  He 
stated that he felt very nervous and had nightmares about 
Vietnam.  He stated that these symptoms began as soon as he 
returned to the United States.  He felt crowded and 
experienced shortness of breath when in small places.  He was 
going to the VA hospital five days per week, 5-7 hours each 
day.  He stated that he began receiving treatment in 1988 
when he was feeling depressed and hearing voices telling him 
to kill himself.  The diagnosis was PTSD.  A medical report 
completed by a VA psychiatrist in August 1990 indicated that 
the appellant was receiving outpatient treatment for PTSD.  
He had anxiety, agitation, insomnia, nightmares, low self 
esteem, and general inability to function.  He was receiving 
group and individual therapy.  He was too depressed, tense, 
and dependent to function adequately in a worklike setting.  

In August 1992, the appellant underwent a VA psychiatric 
examination.  He reported a history of seeing dead bodies and 
using a weapon in Vietnam.  He complained of war-related 
flashbacks, nightmares, sleep disturbance, startle response, 
and hypervigilence.  He sometimes had crying spells.  He 
reported being hospitalized in 1988 after a suicide attempt 
with an overdose of medication.  He spoke in a low tone, and 
his affect was depressed.  He was not currently suicidal or 
homicidal.  He was oriented.  Concentration was impaired.  He 
had a history of vague paranoid feelings.  He stated that he 
developed his psychiatric symptoms during service.  Diagnoses 
included PTSD.

A September 1992 rating decision, inter alia, denied service 
connection for PTSD.  A VA progress note dated in March 1993 
indicated that the appellant was grieving over the recent 
death of another veteran.  He discussed the fear he had had 
of getting killed in Vietnam, and he described it as a 
"burning sensation in his gut."  He also discussed his 
anger with the government for sending him to Vietnam.  He 
reported having feelings of hopelessness currently and when 
in Vietnam.  He was tearful several times. 

In his June 1993 substantive appeal, the appellant stated 
that he was with the signal company for approximately one 
month in the fall of 1969.  He was then transferred to an 
aviation company where he assisted in loading and unloading 
body bags from helicopters.  He stated that he must have 
handled over 200 bodies, and this was very distressing to 
him.  He was also required to burn human excrement, which 
sometimes splashed on him.  He often cried.  He would 
sometimes think he was back in Vietnam if he smelled urine or 
excrement.  He stated that thirty people were sent to Camp 
Bear Cat in January 1970.  While there, he flew many missions 
as a door gunner in helicopters.  He did not know how to use 
his weapon, and he was haunted by not knowing who or how many 
people he had killed.  While at Camp Bear Cat, there were 
many incoming attacks, at least 3-4 per week.  He saw many 
people killed and maimed.  Sometimes he had to place bodies 
in body bags.  Bodies had been blown up near him, and he had 
been splattered with blood and skin.  He stated that he did 
not know the names of any of the bodies he handled or any of 
the people he saw get killed.  

In November 1993, the appellant had a personal hearing.  He 
testified that he had had no problems before service.  He 
stated that he was not allowed to work on the generators in 
Vietnam.  When assigned to the signal company, he did various 
things such as guard duty, building sandbags, and helping in 
the motor pool.  He then went to the aviation company, where 
he was unloading body bags from helicopters.  He stated that 
he was also in combat as a gunner in helicopters.  He 
considered himself a gofer.  He did not have a set job, and 
he did not know what he would be doing each day.  He stated 
that one person's helicopter went down, and he never saw that 
person again.  One time the helicopter he was in was hit, and 
he had to jump out and walk on the road.  A person was 
sitting on the side of the road that had been severely 
injured, and the appellant did not want to help him.  He also 
felt isolated during service and felt that he did not fit in.  
The appellant's spouse testified that he had difficulty 
sleeping, and he had attempted suicide.  He always looked at 
the windows at home.  He always stayed at home.  He seemed 
nervous, anxious, and jumpy.  He had been receiving Social 
Security disability benefits since 1990 because of his PTSD.

A November 1993 letter from a VA psychiatrist and psychiatric 
clinical nurse indicated that the appellant continued 
receiving treatment for PTSD.  He showed no relief from his 
symptoms.  He continued to suffer from depression, isolative 
behavior, sleep disorder, nightmares, paranoia, intermittent 
suicidal ideations, hypervigilence, and anxiety/panic 
attacks.  He also suffered profound guilt over his son's 
medical disorders.  He was totally and permanently disabled.  

A December 1993 statement from the appellant's spouse 
indicated that he was depressed, and he did not sleep at 
night.  He was afraid to sleep because he had nightmares.  
She was afraid he might harm himself.  Sometimes he spent 3-4 
days in bed, not talking to anyone and not eating.  He had 
told her that he had killed people in Vietnam. 

An October 1994 statement from a VA psychiatrist and day 
hospital coordinator indicated that the appellant began 
treatment for PTSD in June 1994.  He was quite depressed and 
actively mourning the double loss of his eighteen-year-old 
son and his mother.  He had severe guilt regarding his son's 
death because his son had been born with birth defects.  He 
had become extremely isolated and guarded.  He had extreme 
survivor guilt, including guilt from committing errors in the 
field that he believed were responsible for deaths of other 
United States soldiers.  He was angry that he was ill-trained 
for the job as a machine gunner in helicopters.  He also 
stated that he was involved in "rapes and tortures."  He 
had recurring nightmares and intrusive thoughts.  He had 
dissociative states where he felt like he was in Vietnam.  He 
stated that after a recent airline crash, he had had 
increased nightmares of trying to get body parts and place 
them in body bags.  He was ashamed to talk about his Vietnam 
experiences.  The diagnosis was chronic PTSD, and he was 
unemployable at the current time.

In February 1996, the appellant had another personal hearing.  
His testimony regarding his alleged stressors was consistent 
with that discussed above.  He stated that when he 
participated in convoys, they were under fire, but it would 
be a vehicle ahead or behind that was hit.  He stated that 
the base camp was under mortar attack, and they were hit 
twice.  He was afraid when he did guard duty because he did 
not know if he could shoot someone.  He had been shot at.  He 
stated that he had heard about helicopters going down and 
people not being recovered.  He stated that when part of an 
advance party from Camp Bear Cat was sent to an airstrip, he 
was afraid that he would step on a mine.  They had found 
booby traps, and he remembered being shot at a few times.  
The appellant's wife testified that he was violent, and he 
had nightmares.

In July 1996, the Board remanded this claim for additional 
evidentiary development.  The RO requested specific details 
from the appellant regarding his stressors.  He submitted a 
statement in November 1996 indicating that he did not know 
anything about weapons when he was sent to Vietnam.  He was 
shown a movie to teach him how to shoot weapons.  His 
statements regarding his inservice experiences were 
consistent with those discussed above.  He stated that he 
could not remember the names of anyone that was killed.  He 
could not remember any dates of any specific events.  He only 
knew that he was in Vietnam and that he participated in 
several convoys, was often under attack, and saw many people 
get killed.  The RO sent a letter to the appellant telling 
him that specific details were needed in order to verify the 
alleged stressors.  No response was received.

The RO attempted to obtain any information that would verify 
the appellant's allegations that he did not work as a 
powerman during service.  Information was requested from the 
National Archives and Records Administration, the National 
Personnel Records Center, and the United States Armed 
Services Center for Research of Unit Records.  Records 
obtained showed the appellant's assignment to the 595th 
Signal Company in September 1969, with reassignment to the 
73rd Aviation Company in October 1969.  

In April 1998, the appellant underwent a VA psychiatric 
examination.  Although he was repeatedly questioned about 
exposure to traumatic events in Vietnam, he consistently 
stated that he could not recall having been exposed to 
traumatic incidents.  He complained of social isolation and 
memory impairment.  He stated that he used to hear and see 
things that others did not.  He had not had hallucinations 
for several years.  He stated that he began having visual 
hallucinations in 1970.  He stated that he felt sad, 
depressed, and guilty.  He had no energy and had trouble 
making decisions.  His sleep was impaired, and he could not 
concentrate.  He felt worthless, and he had lost interest in 
previously pleasurable activities.  His speech was 
disorganized and tangential.  

The examiner stated that the appellant was not able to recall 
if he experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others.  A diagnosis of PTSD could not be rendered since such 
a diagnosis required exposure to traumatic stress, and the 
appellant could not recall if he had been exposed to 
traumatic, life-threatening events.  However, several 
symptoms of major depression and schizophrenia were evident, 
and those were the diagnosed disorders.

The RO obtained the appellant's VA medical records for 
treatment from August 1995 to October 1998.  The majority of 
these records merely noted a history of PTSD.  Also, most of 
the PTSD clinic progress notes dated in 1995 and 1996 either 
regarded medication refills or the appellant's failure to 
report for therapy.  In August 1995, the appellant was 
hospitalized for drug toxicity.  Diagnoses included PTSD.  A 
consultation note dated in November 1996 indicated that the 
appellant continued to receive treatment for PTSD, and he had 
been psychiatrically stable for a long time. 


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the disability is 
service connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The medical evidence shows several diagnoses of PTSD.  The 
appellant has submitted competent lay statements of inservice 
experiences alleged to have caused his PTSD.  Medical 
professionals have diagnosed PTSD based on the appellant's 
purported service experiences.  This evidence is sufficient 
to create the plausibility of a valid claim.  Therefore, it 
is sufficient for the establishment of a well-grounded claim.  

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all medical records referenced by the appellant 
have either been obtained, or the RO requested the records 
and was unable to obtain them, such as additional military 
records.  There is no indication of the existence of any 
medical evidence that the RO did not attempt to obtain.  The 
appellant was provided several VA examinations.  Sufficient 
evidence is of record to properly decide his claim.  

The RO complied with the Board's 1996 Remand instructions to 
the extent feasible.  The Board notes that the RO was 
instructed to provide the appellant a VA examination by two 
psychiatrists.  Although the appellant was provided another 
VA examination in 1998, it was conducted by one psychiatrist.  
However, the Board concludes that the RO substantially 
complied with the 1996 Remand, and another remand is not 
necessary.  Cf. Stegall v. West, 11 Vet. App. 268 (1998); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  The RO was 
instructed to provide the appellant a VA examination by two 
psychiatrists only if the RO determined that the record 
established the existence of stressor(s).  The October 1998 
and February 1999 supplemental statements of the case 
expressly stated the RO's conclusion that the evidence did 
not establish the existence of stressors.  Therefore, the RO 
was not required to provide the appellant a VA examination by 
two psychiatrists, and the Board concludes VA satisfied its 
duty to assist the appellant.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  Having determined that the appellant's claim is at 
least plausible and that the duty to assist has been 
fulfilled, the Board must assess the credibility and weight 
of the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Id. at 618.  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The appellant alleges that he engaged in combat with the 
enemy during service.  A determination as to whether the 
appellant is a veteran of combat is particularly significant 
in a PTSD claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The Court has held 
that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998) (as amended, 64 Fed. Reg. 32807-32808, June 18, 
1999)).  Before this provision applies, the Board must make a 
specific finding that the appellant was engaged in combat 
with the enemy.  See Zarycki.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  In other words, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact. 

The appellant's military personnel records reflect that he 
was in Vietnam from September 1969 to September 1970.  He has 
been awarded a National Defense Service Medal, Vietnam 
Campaign Medal, and Vietnam Service Medal.  A National 
Defense Service Medal was awarded if a veteran served 
honorably between January 1, 1961, and August 14, 1974.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, at 7-7, September 1996.

The appellant's personnel records showed that his primary 
military occupational specialty was powerman and power 
generator equipment (apprentice?) during the time period that 
he was in Vietnam.  As discussed above, he maintains that he 
was assigned several other duties while in Vietnam, including 
machine gunner on helicopters, security, and unloading of 
body bags.

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his military occupational specialties of powerman and 
power generator equipment while in Vietnam do not indicate 
combat service.  Although it is possible that he engaged in 
combat with the enemy in Vietnam, his military occupational 
specialty during that time period does not indicate that this 
was likely.  There is no support in his military personnel 
records for his allegation that he was trained as a door 
gunner for helicopter assaults or that he participated in any 
medical assignments.  Second, none of the appellant's awarded 
medals or decorations showed combat service.  Some of his 
awards do not specifically rule in, or, for that matter, rule 
out, participation in combat with the enemy.  However, in 
conjunction with his military occupational specialties during 
the relevant time period, the likelihood that one of these 
awards signifying potential combat was actually awarded for 
combat is slight. 

The preponderance of the evidence of record is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1998).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy in Vietnam.  
Therefore, although the evidence shows that the appellant 
served overseas in Vietnam, the evidence does not support the 
conclusion that he engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is nothing corroborating 
the appellant's claimed stressors.  Accordingly, there is no 
credible supporting evidence that the claimed stressors 
actually occurred.

As discussed above, if a claim is well grounded, VA has a 
duty to assist the appellant in the development of his claim.  
The Court has indicated that with a PTSD claim, the duty to 
assist includes a duty to attempt to verify the claimed 
stressors with the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).  In the appellant's 
case, such attempts were made.  In the particular 
circumstances of this case, every effort was made to assist 
the appellant in the development of his claim.  In order to 
make an informed decision and to afford the appellant every 
consideration, the RO asked him on three occasions (September 
1990, September 1996, and December 1996) to provide specific 
details as to his alleged inservice stressors (names, places, 
dates, units of assignment, description of events).  He has 
been unable to do so.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991); 
see also Zarycki, 6 Vet. App. at 100.  In this case, only the 
appellant possesses the specific details regarding the 
alleged inservice stressors, and he has refused to cooperate 
with VA by providing that information.  The factual data 
required are straightforward facts and do not place an 
onerous task on him.  Wood at 193. 

It would be pointless to remand the appellant's claim a 
second time in order to request that the RO again attempt to 
verify his stressors with USASCRUR.  It is reasonable to 
assume that any attempt to verify his stressors would fail in 
light of his refusal, or inability, to provide meaningful 
details regarding these incidents.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

In addition, and perhaps most importantly, the appellant's 
alleged stressors could not be verified, even if VA were to 
again attempt to do so.  The Board has conducted a thorough 
review of the evidence in the claims file in order to 
ascertain whether, regardless of the appellant's failure to 
provide detailed stressor statements to the RO, he has ever 
provided any specific details as to the alleged stressors.  
However, he has only made general allegations, such as his 
wartime experiences were stressful, he saw people get killed 
and injured, people went out on helicopters and did not 
return, he was shot at, etc.  The appellant has not, at any 
time, provided names of people he saw killed or injured or 
any details about any specific stressful incident.  
Accordingly, it is manifest that these anecdotal incidents 
are not subject to verification.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
numerous diagnoses of PTSD are of record, there is no 
evidence of record corroborating that the alleged inservice 
stressors actually occurred, and there are no specific 
details of record indicating that any of the alleged 
stressors could be verified by the appropriate authorities.  
The appellant is not entitled to the application of the 
benefit of the doubt; there is no reasonable doubt on this 
issue that could be resolved in his favor.  See 38 U.S.C.A. 
§ 5107(b) (West 1991). 

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

